Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments, see pages 8-9, filed November 11, 2021, with respect to claims 1-25 have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 11, 13, 15-21, 24 has been withdrawn.
Response to Amendment
The amendment submitted November 11, 2021 has been accepted and entered.  Claims 1, 9, 13, 22 are amended. Claims 10-12, 23-25 are cancelled.  New claims 26-32 are added.  Thus, claims 1-9, 13-22 and 26-32 are examined.  
Allowable Subject Matter
Claims 1-9, 13-22 and 26-32 are allowable over the prior art. 
Independent claim 1 is allowable, amended to include allowable subject matter of claim 12, as indicated in the previous Office Action dated August 19, 2021.
Independent claim 13 is allowable, amended to include allowable subject matter of claim 25, as indicated in the previous Office Action dated August 19, 2021.
Independent claim 26 is allowable, amended to include allowable subject matter of claim 13, as indicated in the previous Office Action dated August 19, 2021.
Claims 2-9, 14-22, 27-32 are allowable based on their dependency.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/